Citation Nr: 1047185	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-10 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for degenerative arthritis 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

Appellant (the Veteran) had active service from March 1994 to 
March 2002.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The Veteran also disagreed with the denial of claims seeking 
service connection for a hearing loss disability and tinnitus.  
However, those claims were ultimately granted by the RO in a 
December 2006 rating decision.  As the RO's action granted the 
full benefit sought on appeal, those matters are resolved.  

The Board notes that although the Veteran requested a BVA hearing 
in his substantive appeal (VA Form 9), he withdrew his request 
prior to the date scheduled for the hearing.  The Veteran also 
requested a hearing before RO personnel, and that was conducted 
in January 2008.  A transcript is of record.

For reasons addressed below, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

PTSD Claim

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the amendment to 
38 C.F.R. § 3.304(f) provides that, if a stressor claimed by a 
veteran is related to such veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD, and that the Veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this new provision, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  

The amendment is expressly applicable to claims seeking service 
connection for PTSD that were appealed to the Board before July 
13, 2010, but have not been decided by the Board as of July 13, 
2010.  Thus, the amendment is applicable in this case.  See 75 
Fed. Reg. 39843 (July 13, 2010).  

Here, the Veteran had service as an infantryman in Bosnia from 
March 14, 1997 to October 24, 1997, as part of the U.S. 
deployment in support of NATO stabilization and peacekeeping 
operations.  While he received no awards, and sustained no 
physical injuries, supporting or suggesting combat, the Veteran 
maintains that while trying to take a radio tower from 
insurgents, he was surrounded by "a whole bunch of people,", 
and that he experienced "hand-to-hand combat."  See October 20, 
2010 VA outpatient note.  Moreover, the October 2010 VA 
outpatient report provides a diagnosis of PTSD.

The Veterans Claims Assistance Act of 2000 (VCAA) does not 
require that a VA examination be conducted for the purpose of 
substantiating a claimed stressor under the revised 38 C.F.R. 
§ 3.304(f).  However, the VCAA does generally provide that VA 
will provide a medical examination or obtain an opinion when 
necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4) 
(2010).  

In some respects, the current situation is analogous to that 
described in the VCAA, and by the United States Court of Appeals 
for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  Here, the record contains evidence nominally supportive 
of two of the three elements required for service connection.  
The record contains a diagnosis of PTSD based on in-service 
events, which, assuming that the VA examiner followed the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), implies 
that the VA examiner found that a specific traumatic event or 
events was or were adequate to support a diagnosis of PTSD, and 
that the Veteran demonstrated symptoms related to such traumatic 
event or events.  The record also contains competent evidence in 
the form of the Veteran's testimony, that a stressor related to 
the Veteran's fear of hostile military activity occurred.  The 
sole remaining element, identification of a specific stressor 
that supports the diagnosis, can now, under the revised 
regulations, be established by medical opinion evidence by an 
appropriate VA or contract medical provider.  As such, this would 
appear to fit the situation where such an opinion is necessary to 
make a decision on the claim. 

The Board otherwise observes that if any other psychiatric 
diagnoses are found on VA examination or in the record, all 
appropriate developmental action should be undertaken.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

Low Back Claim

An October 2006 private examination report reveals numerous 
diagnoses related to the lumbar spine.  Service treatment records 
reveal that the Veteran was treated for back complaints on 
multiple occasions, and sustained back injuries as a result of a 
motor vehicle accident and falling out of a truck.  The claims 
file does not contain a copy of the examination for separation.  
The Veteran asserts that he has experienced continuing back pain 
since service.  While he sustained a work-related back injury in 
May 2005, his claim for service connection for a back disability 
was filed in January 2005, five months prior to the injury.  

As a layperson, the Veteran is competent to testify in regard to 
the onset and continuity of symptomatology, including pain.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and establishes that the claimant sustained an injury 
or disease in service; indicates that the claimed disability or 
symptoms may be associated with the established injury, or 
disease in service or with another service-connected disability, 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  

The threshold for finding that there "may" be a nexus between 
current disability or persistent or recurrent symptoms of 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 at 83 
(2006).

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

Here, there is competent evidence of a back injury in service, 
and continuous back symptomatology after service.  There is also 
competent evidence of a current low back disability.  As such, a 
medical opinion is necessary to decide the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a 
psychiatrist or psychologist, to determine 
the nature and etiology of any current 
acquired psychiatric disorder, to include 
PTSD.  The claims folders must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

Based upon the examination results and the 
review of the claims file, the examiner 
should identify the appropriate diagnosis or 
diagnoses.  

If a diagnosis of PTSD is appropriate, the 
psychiatrist or psychologist should identify 
a specific stressor or stressors that is/are 
consistent with the places, types, and 
circumstances of the Veteran's service, and 
that is/are related to the Veteran's fear of 
hostile military or terrorist activity, and 
confirm that the claimed stressor or 
stressors is/are adequate to support a 
diagnosis of PTSD, and that the Veteran's 
symptoms of PTSD are related to such stressor 
or stressors.

For purposes of this opinion, the 
psychiatrist or psychologist is to be 
informed that "fear of hostile military or 
terrorist activity" as used above, means 
that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that 
involved actual or threatened death or 
serious injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's 
response to the event or circumstance 
involved a psychological or psycho-
physiological state of fear, helplessness, or 
horror.

If any other diagnosis is appropriate, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that such identified disorder is 
related to service.  

The supporting rationale for all opinions 
expressed must also be provided.

2.  Afford the Veteran a VA examination to 
determine the nature and etiology of any 
current low back disorder.  The claims 
folders must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based upon the examination results and the 
review of the claims file, the examiner 
should identify the appropriate diagnoses and 
provide an opinion as to whether there is a 
50 percent or better probability that any 
identified disorder is related to service.  
The supporting rationale for all opinions 
expressed must also be provided.

3.  Readjudicate the remanded claims.  If 
either benefit sought on appeal is not 
granted to the Veteran's satisfaction, he and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


